     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-01320-GSA
13   DAVID TUUPOINA,                                )
                                                    )
14                   Plaintiff,                     )       JOINT STIPULATION AND ORDER
                                                    )       FOR EXTENSION OF TIME
15          vs.                                     )       TO RESPOND TO
     NANCY A. BERRYHILL,                            )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from September

22   20, 2019 to October 2, 2019. This is Defendant’s second request for extension. Good cause

23   exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel) is the
24   primary caregiver for her mother who had surgery last week. Counsel has been out of the office

25   taking care of her mother and is also expected out this week as well (which she did not anticipate
26   at the time of the last extension request). Due to unanticipated leave and heavy caseload,

27   Counsel needs additional time to adequately review the transcript and properly respond to
28   Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the Court’s
     JS for Extension of Time and PO                          Case No. 1:18-cv-01320-GSA

                                                        1
 1   Scheduling Order shall be modified accordingly. Defendant makes this request in good faith with
 2   no intention to unduly delay the proceedings. Counsel apologizes for the belated request, but
 3   made her request as soon as reasonably practicable.
 4
 5
                                                  Respectfully submitted,
 6
 7   Dated: September 20, 2019                    /s/ Kelsey Brown
                                                  (*as authorized by email on September 20, 2019)
 8                                                KELSEY BROWN
                                                  Attorney for Plaintiff
 9
10
     Dated: September 20, 2019                    MCGREGOR W. SCOTT
11                                                United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14                                        By      /s/ Tina L. Naicker
15                                                TINA L. NAICKER
                                                  Special Assistant U.S. Attorney
16                                                Attorneys for Defendant
17
18   IT IS SO ORDERED.
19
         Dated:     September 23, 2019                              /s/ Gary S. Austin
20                                                   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
     JS for Extension of Time and PO                       Case No. 1:18-cv-01320-GSA

                                                     2
